84


         OFFICE   OF THE   AITORNEY    GENERAL     OF TEXAS
                              AUSTIN




 Hon. Ernert Oulnn
 county Attorney
 El 1x80 county
 Xl za80, TexQ8




             Your roornt rsqur8                     n or this depart-
 mat    ln rerorenaa to lvtiolr                     '8 ReTl8ed Civil
 StPtUtW,    h8  boon r.OslVed.



                                                      CiVil 8t8ttlt(l8,
                                                      A81OAOLT' COWt,
                                                ror.6    bd OA the
                                         luthorirtlon br A
                                         yiryl vtwr8 or tb
                                          required to be paid
                                         QAt, Whhh BMrd 18
                                         Only rOr 8UOh PUP




                            8At hp8 prOVfOU8ly rand6rsQ aA
                            thi8 Bktuts, wbioh yQU nay d88ira
                           p8881q 00 the QUdStiOli8 hW.‘eiMft8r
       rubaitted.    (see oplnfon or Attornoy (krreral, data4
       July 14, 1936, 844ms8rd to Hononble Daviel 8.
       ldulcshr, CoUnty Attorney, El -80, ToXA8.)

             YOU thQJ3 88k thr8s qWJ8tf,QlU     OOAO8rAiW   the   aOl%8tFW?tb3ll
to   be plaaed UVOA 8Wh   Al’tiUlr Qi th6     IrtatUt*8.
!Ian.     Ernest      Cuinn,        ia@   8




               30 have examlatsd tb8 opinion 0r the pr8oOdiog
sdministration 01 thle department,      to rhioh you rarer in your
l.i$t*r. 6e have conoluded that ruoh OpitiOA i8 m?roAoOim aad
8troulC be withdram; thtit AH1618 %568-b $8 a lii0al and specfal
lRW ViOlCitiAg    the prOVi8ioM   Or ArtdOle s, se0tiOA M), Ot.OUr
COllOtitUtiOA, and ie th8iWSOre utI0OMtitutional and vsid.

                     Al'tiOle~235R-b, vWAOfi’6                 Revlead Civil Statu68,
;laeaed        by   the L4@&316tlU8 la N35,                   rsa68 a8 Sollmr:

                  "SQQtiOn 1. u til OOUti8B in thi8 stat.
        iavlng     a population or not ‘les8      than 135,000     iahabltantr
        and not mor8 than 170,000         lahabltnatr, aAd OOAtddB@
        a city ht’iViq        a PO~ILktiOA or not lrm thAA 90,000
        inhabikAtlS,        48 8hOWA by thQ la8t      rOOBdiA& FedUa
        COMM,        a direct tsr or Aot over ? 4 ve (S) ‘c8RtS 00. thr
        tBlU8tiOA OS Ona Hundred (djlOO.00) DOlLal'r may be
        authorized and levied by the Caedaaioaarl)~Court ol
        suoh county, r0r the pllrpoae or s(lrertlring             and pre-
        motlng the $rowtb and d~TelopmeAt ot raid aounty anb
        its    ovunty   rsat~    prorLdbd thd   b&ore    the   CO~~S~IOA-
        OT8'    Court of any 8UOh ooutrriea       &all bo luth o r lsed
        to levy any tax ror 8uoh purpose the pmifiea                   tar
        paying voters or thF aowity 8hd             by a uiaaajority   rots
        authorize the '2bQmiS8iOD0fll'        cuurt to tlwroattrr        18V7
        annually a tax not to eXOed Pier (5) Cent@ OA the
        OAU mlRd,md (#100.00) Dollar8 s8as88ul WIliletiOA.

                -SaO.~ 8. The sppO?Mt OS tROAOy OOliaOt4d   Irma   SUOh
          levy OS $axrn by the C0lKd88iOOOT8'   Court of nay 8uCh
          oolmty shall be paid to tile Board or County    ~YOlO~lUOAt
          in    twelvrl    (II!)     monthly        iAStAll.A#BAtr        a8     6OlleOt.d.       All
          Z%OU678 reoaived by thr BoardOf COUAtf   LWOlO&MSeAt
          Iron! such tax shall be expanded only ror tha purpomm
          authorized  by this Aot. and 8uCh BoarG ahall annually
          reader an lttualzo4 acoount to ths County AUditOr    or
          all reorlpt8 and di8buxsamonts.

                     *EM?. 5. There is hrrrby craatsd la 8uCh oouatieo
          a~    mng vote       in    rav0r     ot    this   tax      a   Board      0r   county
          D#WOlO&mU3At, which Shru       dovote   it& tilW   and 0ftOI-W
          t0 the Cr0Wth,    adTsrti86SWt       Md b8VcllOpSiWt   Or 8~
          8U0h QOUJlty. The trosrd Of County t?W@lOJvlt3At         8hAu
          0onmiet or Slva (5) meiuber;r1two (a) to beqppointad
          by the Caaai8sionar8~ Court OS 8UOh oouatiad, reprs-
          MAtdim     Or thf4'@griWbUMl          fntQrO8t Or 8UOh 0OUJIt~W3,
          who hall   r801d0    oUtsid*   Ot the @OUtlty    8Mt  Di” aAy auOh
      county; and thres (3) of whom shall bs appointed by
      the board of Dlrsotor8 of tbs Chamburoi Commoroe
      or thO oou&y seat of 8uch OountJ, onh Or uuob
      tbroe mombore to be a member, in good 8tandfng, of
      orgaalcea labor.  Said menbum    ahall sunrlbr    a
      period or twp (8) years from th8tr~cappolnta85t, with+
      out ootapmuatloa,and until thulr 8uoooeaor8 am
      appolntud and aooapt 8uoh appointment.    Vaomciae  on
      buoh Bow6 8nPl bu tlllrd in the 80mO amor a8 the
      orlgllul eppolntmants, pnd by the same OgOnolO8.

           *All muahur8 of 8uoh Board of County Dwalop-
      mat     shall be qualified t8x
                                  paying vot+re   of tJw
      ouuntp in wbioh t&r aru appointed  to mrve.”

              Art&b18 I,          ssotfon 56,       0r our     cowtitutioo,        prooidw
68 r0ilm8t

           Y!h* L@8laturO   8hall not, lrompt a8 othOniO0
     prtitldedin thl8 Conrtltution, pa88 fmy looal or
     rpuolal law,            authori8lngt

              ~tiugulstingthe artalr8 0r oountlO8, oitiO8,
     tom8,     ward8 Or sobool distriot88.....

              -cr86thbg 0rri0e+              or    prr8oribin        thu powem
     and    dUtib8      Of    OfriOar8,     in    OOUIItiO8,    0 f th8,   faIU,
     rlOotlo5 OF aohool dlrtrlot8; . ..*

              It i8 oluar that the law under oon8idOntioo rOgufat.08
tb u
   ltralr8;or   th8 oauntles to WhlOh lb applier, orrat.
orrlaO8, O5,i prO8orib08 thO powOr and dutlorr 0r 0rrkam.
18 it a guneral law, or‘ 1s it 8pseial and local in tiotition
0r the Ql'0Vi8iOlU 0r Article s, Sootloa 56?

            A 1m1 whloh appllo8 only to a part or a natural ale88
of porsow or thin@ must prudlaate it8 inalurion of th8 part
and sxolueloa of thO baluou   up05 oharaotori8tlo8 &WOtil82 to
ths part,  which, oonaldering ths objeot8 and purpossa Or.thr
law, atford reasonable groun@ for re8trlOtin(p tha application
0r ttm kw to ths part. CZaO8iiiOatlO5 au8t bs rUa8OMblO
and natuml,   not arbl.Wary aad oaprlOlou8. Arbitrary de81     tion
18 not olasslfioatlon. The vies of local or 6peofal km8 I?
that they rert on tibitnrjr des&nationi that they b0 AOt
aabmae and'affsot all of the ola88 to whioh tho are mtualu
relutud. 65 R.G.L. pp. 014-816~ 1E Aah 3Ur. PO f46, smith 1.
stat0  (ct. Cr. app.), 49 9. 8. (eai 939; mhdolph v. St&*,
                                                                                 8




(Ct. cr. Appl), 86 S.16. (26) 484; Clark v+ Plnloy, 93 Tex. 171,
64 &'n. &34S; City oi Ft.‘:iortbv* Bobbitt, lE1 'i'ex.14 36 SW.
(Zd) 490, U 3.K. (Zd) &lS3~ Fex6r   County 1. 'Iya@n, lZ& TOI.
SU.8, 97 s.Yi.   (Ed) 467.

          Baoau80 population aa a baala for alaaalrioatloa bu
b&o rwtalned by the court8    in rerpeot to legl8latlon on
oert4in 8ubjeOk, it ha8 bean a88umed,      erroneou8ly, th6t
population braetcotr will 88rvu Zn all lnatanose. bo avoid the
oondamaatlon of thrc Constitution.    lhb miatak6n a88UMpti0Il
proeaeda rr0m a iallure  to note t.h8t population has been SW-
Cainad a8 6 baai for alaaririoation only in ttrO86 ilutMOU8
whore it bore a roa8oasbl8 relation to tie objaot8 and putpoe
of the law snd wa8 founded tapon n rational dlffersnoe In the
WOW8itie8   or oonditioim Of the    -UPS    aubjested t0 diffor.nt
1eW8.  8here it hm been deterinlned W-t, oon8ldexhg         tha
Objsats 6md pm-pa888 or tha law, d~rror8no08 in population
afiord no rational &ala r0r dirorl~lnating betuasa~ r0upa
0r the 8ame natural Olas8, olaa8ltfhatioa 0n the baa e8 or
population has.been tenned arbltnrp      8elaotion, an6 the law
ha8 boon held to b8 spoolal aml looal.. Eamdolph v. State,
eupm.

            'Jiborepopulation might hate sompd a8 M ritLonal
bwir ror ah88irfiWfiiOB, ii the objeot an4 purpo80 et th0
law had bain to lnarwlle    the oompsniatlon of oountp 0rri0Om.~
8i5Oe thr’purposu    Or the parti0Uik.r lur WL8 to lorrar 8u0h
OompuMatioa the OG88ffiWti0I3      Was: bald to be iUVOEt&     Od
the law slpeoiel aad looal. B0W     GoUuty Y. Tynan, 8Up&W

          The objeot  aid purpo8s of the law UlldOr Omu-&oration
lu to pecolt aountios to levy and oolleat a tar for advrrtl8arent
and proakotlon 0r thu growth and development or thu oountsr a56
it#OOMty 8-t.     A natural olaar, 0P aourae; iaoludo8 all
aouatle8 In th; Stat@. This law extends 8uOh pOW@r O&y to
those countier having a populst?on, acoordlng to the l&at
greosalng   Psdural   OUIIIBU*,   of   not   lea6   thnn   lZS,OOO   am   nor6
than 175,000 tnhabitanta, and *ODtrininl; a Oity Or IIOt 10118
than 90,000 iniisbltant8. We only county meutf,ng the186 reqUh!O-
wnta, at the tins  of the paerbge 0r the law, xv88 Bl inha
county.

           Ittmq be doubtrd whether the number or Inpabltaata
r&riding within a county, and thr 8ire or a oity u$tbio 8uOh
abunty; alnno survs in any reaaonabhi and sust~ral aannrr   $0
indicate the ?lUOO88it~, prqCiOty, Or de8fmbility    Or pdX'dtti8@I
eueb oounty to arjaea8 and expend a t-61 for advnrtialng and
                                                                                    88




pronor.In& thr growth and the doVelopmant ot the county and 118
county aaat, wlmrr suah porar Ia d8nIe4 OS withheld troa other
aountisr.   Hj.elm v. katteraoa, 106 YInA. 206, 117 l&Y. 610.
HOWVW     wo Uo not ~laoo our 4aoIafon thet the aat under aon-
siCerAtioA is local and apsaial upon this ground.

          lf population, oonesivably, my term M c. reasonabla
and natural oritarlon or the necaraltp or deeirabllity or
pami;tlng     a oounty   to   tax   far   tha   purpors   of   adrertiaing    and
pl’OZOtiA6 ita @owth anb QeVelO~JmAt, It muat bo u on tho
thaory that a am11 po~ulatioo bVIdeAC@a M undsve P aped oouaty,
a legs gopulatioa a developed couat~.      The imaller the
populatloa or a aouatr,  tha c~raetor the proprlotg,  awarrity
aoia dralrsbility or psmttimg    it to t6UE ror the purpose ot
pIvmot1n.g its growth and dsvolcpmeat.     .

          ,ThIa lar~&pplIes only to aouatlas with A population
ci 125,000 to 178,*    inhabitanti8, arrd a city of 90,000  or
mom I5babItaata.    Oount,Ies or iea8ar  popul8tloa tkre Mt
pmeittd       to uaroiaa such power.            me Ldw thomroro          oarmr)
o’ut iS t&s   top of the natural    populntioa      braokst (&ammln,g
lW,OOO inhabit~enta In a county       to repraaaat the figure at
whiah it bocomsrr~wnaoasaary or lea8 baaireble tlukt 8 oduaty
should tax for prf~~onoti~   Ita devrlqaaent) a dorigguitiog oi
aountiao tizkvini; a 1468sr noad for~prmotiorr or tkais gro*hh
and development than t&one oountIcra ~5th a,pcpulfitIoa oi~lcaa
than :B,O00 fnhabitants.         It eroludia the rrrr oouatiea whirh,
tsklng population arr aa Indioia,~.bovti”tba most ,ao66~~forthe
POWW*     Ths law tharerora    doe8 not    inrilude   or erabmee all
wLIch nati~r~lly belong to the slaaa en the very~baair for claac
'Itication selooted DT the Lsqialatura.~ Tha olaraIfioatIoA Is
illusory,   81mere de6ignQtiOA whioh ia Ao olasaIfIcAtion at
all, bat, on the coAtrmy, Aa Invemted and dIr,oriaIAntorp aa
the ltiw oonrIdstad bjr our Bupmn!b Court fn tins Tpum cmw.

             T?m arbftmry aharabtar    or this purported claaai-
fiotttioa la the more clearly evldanoed end em~h~sisrnd by the
fast that la hats 1930, 41at LeglalatWe, 5th Called S~aion,
Ch. 42 (Varnoa~a CIVIl Statutal,      AX&  S?isb),    Sll aountIra
ih TMM     hmiA&     fiCOOrdi~#~t0 the Feden     665aU8   0% 1$&o,    8
~;oyuk~tIoA of at iaast EO&000 and 1086 than 810,000 inhabitant?,
were  pcmaItted    to levy n SiEiltr  tax rcr similar     purpoetm.
Rare the size of the aity within the oount$waa           deemed of no
lmport.Qnca. ConsIderInG tlieae two'lawe toyetLzer, It la
obaarrad that oountisa saving population8 lroasding           174,QOO
and la88 than ZO6,~OOO iAhabitaAt8 ar’r not      psrfdttofi to sxoPeia@
the power    to hx   ror auoh purpoaea~ IIt thQ 10% AOt, 80 ASW
Hen. Emeat     OhmI        2age d


oounty offloors are created or authorized, but In tbo 1935 Lot,
now oounty oifioare, In the form or a board of oountr derelop-
mmt, aro wanted in the counties with populations from 123,000
to 178,000 with oitiaa of SO,000 or nor4. Rhat ratlonaZ be818
I8 tr,sr4In population llrttbbdlroriralnatlom thus rffcsotsd?
           ArtIolo 3, 3eotIon 98, of our CoMtatIon,    I8
do8lgned. In par8, to IJfsurrthat our 8yrtua of county omra-
amat 8hall be as ~Ifom    a8 I8 pos8iblr. Jt 18 iatende 8 to
prevent the p48sag4 of law8 which ctisorin!f.nakbetwean the:
OowMos   OS thl8 State witbOUt  adequate and 4Ub8tantIal dlffar-
4IlOW In the OhWzl4teri8tiOilOt.th4 Individual CO'Unti48
indicative, rrtioaallp, 0r a luO488Ity ror th8 dl84rimiinaiiiofL
Tha law IA&U oonridaratloa Olearly ViOl*t48 th4 prOTIrfan8
Oi~tG?tiO~O   8,   88tttiOIl     88,   aad   it8   IStiAifMt   8pirit   alId   p\tI-&IO88,
8nd it i@ th8rOfDra            UnOoMtitUtiOMi            aBd void.
          The opinloa of the preo~dln6 tLdSi4iilrtrati6n
                                                       of thf8
departmeat, f&da%8 July 14, 1056 addrra8ad.to thr Hanorabl8
liaridE. biulccrhy,County Attornay  El Pam, T8xa8, sb tar a8
our r8Oerd8 rev4al, ~816 nelthar 8ign4d nor apprDV86 by the
Attorney Oonaral. mw4ter, ii It nay b8 r4g4rdrd a8 an or~lalal
lSp888iOII Or th8 Opinion Of this dSpUtSIMt, w4 f&ink It
oloarlp 8rron40u8. and It Is th4r4Tol4 ovaruled and wlthdmwn.
          Th4 fOF4gOii& r4,prO#OiIt8
                                   t&4 pOn8idW8d OpiniOn Or
th18 depPrtM4nt. shoe thu &et under oon8ldsratIon 18 a
nullity, ma oplnlom rm   this deprtment'eonstruIng It8 pro-
VI8iOD8 wouk3 04rv4 no urefu1 plupo44*
                                                         Your8 very truiy




                                                   =Y   /d
                                                               R. n. Fafrohlld
                                                                     A8oIe!-ant